Citation Nr: 0506697	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim of 
entitlement to a TDIU.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling; residuals of a gunshot wound of the left axilla 
(shoulder) with a residual scar, rated as 30 percent 
disabling; residuals of a gunshot wound of the left arm, 
rated as 20 percent disabling; and postoperative tonsillitis, 
rated as noncompensably disabling; his combined disability 
evaluation is 70 percent.

3.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a letter dated in 
September 2002, a rating decision issued in January 2003, and 
a statement of the case issued in January 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  The Board notes that the RO's September 
2002 letter notifying the veteran of the division of 
responsibility between himself and VA in obtaining evidence 
needed to substantiate his claim was provided prior to the 
initial RO adjudication of the claim in January 2003, as 
required by the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the September 2002 notice letter does 
not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to submit any evidence pertaining to his claim through 
the documents described above.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Since each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran was also afforded orthopedic 
and psychiatric examinations in 2002 to determine whether he 
is unable to secure or maintain gainful employment as a 
result of his service-connected disabilities.  Thus, under 
the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 




II.  Merits of the Claim

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim for a TDIU. 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In the instant case, the veteran's service-connected 
disabilities include PTSD, rated as 50 percent disabling; 
residuals of a gunshot wound of the left axilla with a 
residual scar, rated as 30 percent disabling; residuals of a 
gunshot wound of the left arm, rated as 20 percent disabling; 
and postoperative tonsillitis, rated as noncompensably 
disabling.  His combined disability evaluation is 70 percent; 
therefore, the veteran is initially eligible for a TDIU.  See 
38 C.F.R. § 4.25.

The record shows that the veteran has a high school general 
equivalency diploma (GED).  The record also shows that he 
worked as a production inspector for Twin Disc Inc. from 
September 1964 until April 1982.  He has not worked since 
April 1982.  The veteran claims that he is unable to secure 
or maintain gainful employment because of his service-
connected gunshot wound injuries to his left arm and 
shoulder.  Unfortunately, the medical evidence does not 
support the veteran's claim.  

VA outpatient treatment records dated from 2000 to 2003 show 
that the veteran was seen for depression and pain management 
due to severe low back pain.  Records show that the veteran's 
depression was in remission and well controlled with 
medication.  In October 2000, for example, the veteran 
reported that "things were alright."  He stated that he 
enjoyed fishing and gardening.  In December 2001, the veteran 
was seen at the pain clinic for severe degenerative joint 
disease of the lumbosacral spine.  In September 2002, the 
veteran said he continued to be active and enjoyed gardening.  
It was noted that the veteran was using Canadian crutches 
because of severe low back pain.  The veteran was seen on 
several occasions in 2003 for psychotropic medication.  It 
was noted that the veteran was stable, with no significant 
findings on mental status examination.  In June 2003, it was 
noted that the veteran had an active lifestyle and that he 
was able to do gardening and housework. 

The veteran was afforded a VA orthopedic examination in 
September 2002.  A report from that examination notes that 
the examiner reviewed the claims file prior to the 
examination.  At that time, it was noted that the veteran is 
right-hand dominant.  The veteran complained of continual 
soreness in his left arm.  He also reported difficulty moving 
his left arm, particularly with abduction and raising his 
left arm above 90 degrees.  He described a tremor in the 
axilla.  He denied any other complaints or flare-ups.  The 
veteran stated that his muscle injury affected his activities 
of daily living in that he loses strength in his upper arm 
with activity.  It was noted that the veteran had retried 
from Twin Disc after being employed there for 19 years.  

A physical examination of the left shoulder revealed 
abduction and forward flexion to 90 degrees and internal and 
external rotation to 50 degrees.  The joint was painful at 
the maximum degrees of motion and was additionally limited by 
repetitive use.  Strength was 3+ to 4/5.  Neurovascular 
examination was otherwise intact.  A nontender scar measuring 
6 cm was located on the medial aspect of the axilla, with no 
tissue loss.  There was no tendon damage or muscle herniation 
present.  

The diagnoses included (1) "Gunshot wound to the left axilla 
with residual scars;" (2) gunshot wound and shrapnel 
involving the left arm, specifically left biceps group and 
shoulder group healing to a constant soreness; and (3) status 
post tonsillectomy, with no apparent physical or subjective 
complaints to suspect laryngeal stenosis.  With respect to 
the veteran's gunshot wound injuries, the examiner offered 
the following opinion:

After review of the pertinent records and based on 
examination findings, the veteran's service-
connected condition imposes restriction on fields 
of labor requiring heavy manual labor lifting and 
light physical labor.  The [veteran] may well be 
adapted for sedentary desk type jobs.  The 
[veteran's] constant pain from his condition may 
impair his sedentary jobs if such pain were to 
become constant.  The veteran's current symptoms do 
not affect his reliability, productivity; however, 
they may affect his ability to concentrate and 
follow instructions as constant nagging pain.  It 
may certainly impair the [veteran's] performance.  
The [veteran] does not have any inability to 
interact with coworkers or supervisors.  There is 
no noted impairment of short or long term memory, 
judgment or abstract thinking.  There is no 
discrepancies in the veteran's personal appearance 
or self-care.  There is no cognitive limitations 
imposed by the service-connected disabilities.  

The veteran also underwent a VA psychiatric examination in 
October 2002, which included the examiner's review of the 
veteran's claims file.  The veteran reported that his 
symptoms had not changed since his last examination in June 
1999 and included depression, irritability, feelings of 
sadness, poor memory and concentration, and sleep 
disturbance.  He stated that "age has caught up with me."  
The veteran reported that he suffered from severe low back 
pain, which required the use of Canadian crutches while 
walking.  He reported that his PTSD symptoms were about the 
same, but that as he got older and his health declined, it 
became more difficult for him to cope with his PTSD symptoms.  
The veteran reported that he continued to do volunteer work 
for a number of veterans organizations, including the DAV, 
VFW, and Purple Heart organization.  It was noted that the 
veteran saw a psychiatrist every two to three months for 
medication.  In a recent report, the psychiatrist indicated 
that the veteran's PTSD symptoms were stable and well 
controlled.  The veteran reported that he had been married 
for the past 55 years, and that he continued to have problems 
with irritability and would occasionally "fly off the 
handle" with his wife.  He reported that he and his wife had 
no friends, although he would meet with friends for breakfast 
once a week.  He said he enjoyed gardening in the summer and 
served as the secretary to a number of veterans 
organizations.  

A mental status examination revealed that the veteran had 
good personal hygiene and was neatly dressed.  He appeared 
friendly and cooperative.  His mood was flat and depressed.  
He answered questions in a rational, coherent, and organized 
manner.  There was no evidence of any obsessions, 
compulsions, or phobias.  He denied all psychotic symptoms.  
He also denied suicidal and homicidal ideation, although he 
indicated that he had a bad temper.  He was alert and 
oriented to person, place, and time.  His long-term memory 
was intact.  The veteran said he would usually sleep for five 
hours a night with medication but was unable to sleep without 
medication.  

The diagnosis was PTSD, chronic.  The examiner assigned the 
veteran a global assessment of functioning (GAF) score of 55, 
indicating moderate symptoms of PTSD aggravated by 
deteriorating general health.  The examiner concluded that 
the veteran's PTSD symptoms were essentially identical to 
those reported in a June 1999 examination report.  The 
examiner pointed out that the veteran continued to perform 
the duties of secretary to a number of veterans service 
organizations, although the veteran reported that these tasks 
were increasingly difficult with age-related decline in 
concentration and memory.  The examiner also noted that, to 
the extent possible, the veteran enjoyed and sought out 
activities to keep himself busy.  

In correspondence dated in November 2004, the Social Security 
Administration (SSA) indicated that the veteran was found to 
be disabled in October 1981 due to physical impairment.  No 
other records were submitted by SSA. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a TDIU.  No medical opinion indicates 
that the veteran is unable to secure or maintain employment 
because of his service-connected disabilities involving PTSD 
and residuals of a gunshot wound injury to the left arm and 
left shoulder.  In fact, the medical evidence shows that the 
veteran is significantly impaired by his nonservice-connected 
low back disability, which requires the use of Canadian 
crutches.  However, no medical evidence indicates that his 
gunshot wound injuries involving the left arm and shoulder 
prevent him from securing or maintaining employment.  For 
example, VA outpatient treatment records show treatment at 
the pain clinic for the veteran's degenerative joint disease 
of the lumbosacral spine, with no mention of the veteran's 
left arm and shoulder.  Indeed, a VA examiner in September 
2002 indicated that the veteran may well be adapted to 
sedentary, desk-type jobs.  Although the examiner indicated 
that the veteran's current symptoms involving pain may affect 
his ability to concentrate and follow instructions, they do 
not affect his reliability and productivity.  The examiner 
also stated that he veteran's pain may impair his ability to 
perform sedentary work if such pain were to become constant.  
However, the examiner did not believe that the pain due to 
the veteran's present condition precluded all forms of 
sedentary work.  

Moreover, the examiner found no cognitive limitations imposed 
by the veteran's service-connected disabilities.  He also 
indicated that the veteran did not demonstrate an inability 
to interact with coworkers or supervisors.  These findings 
are consistent with findings contained in the October 2002 
psychiatric examination report, wherein the only finding 
shown on mental status examination was a depressed mood.  The 
Board places significant probative value on the fact that the 
veteran is able to perform the duties of secretary to a 
number of veterans service organizations.  According to the 
veteran, moreover, tasks associated with his duties were 
becoming increasingly difficult because of age-related 
decline in memory and concentration.  

Finally, the Board points out that the veteran was assigned a 
GAF score of 55, which reflects only moderate impairment 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994).  The Board 
notes, therefore, that this score is not consistent with an 
inability to secure or maintain gainful employment. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A  § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.  


ORDER

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


